In the Court of Common Pleas, Ida Mae Spacht brought an action against The Cincinnati Street Railway Company for damages for personal injuries resulting from a collision between a street car and an automobile in which she was riding. Trial to jury resulted in a verdict for the defendant. The trial court set aside the verdict and granted a new trial on motion of the plaintiff.
The defendant appealed on questions of law to the Court of Appeals, which sustained a motion to dismiss the appeal, holding that the order granting a new trial was not a "judgment" within the purview of Section 6, Article IV of the Constitution, and that Section 12223-2, General Code (117 Ohio Laws, 615), was unconstitutional insofar as it defined as a reviewable final order the vacating or setting aside of a general verdict of a jury and ordering new trial.
Finding the judgment, upon which they had agreed, to be in conflict with State v. Wright, 59 Ohio App. 191,17 N.E.2d 428, the judges of the Court of Appeals certified the record to this court for review and final determination.
The judgment of the Court of Appeals is affirmed on authority of Hoffman v. Knollman, ante, 170, this day decided.
Judgment affirmed.
WEYGANDT, C.J., DAY, ZIMMERMAN, WILLIAMS, MYERS, MATTHIAS and HART, JJ., concur. *Page 190